             Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
UN JUNG KIM,                                                           COMPLAINT

                                            Plaintiff,

                             -against-

NYC LUXURY KITCHEN & BATH LLC,
ATMOSPHERE KITCHEN AND BATH LLC, ACNY
DEVELOPERS, INC., AMERICAN CONSTRUCTION
OF NY, INC., and WILLIAM KUKIELKA a/k/a BILL
COOK,

                                             Defendants.
-------------------------------------------------------------------X

        Plaintiff Un Jung Kim (“Plaintiff”), by her attorney, the undersigned, for her complaint

against Defendants NYC Luxury Kitchen & Bath LLC, Atmosphere Kitchen and Bath LLC,

ACNY Developers, Inc., American Construction of NY, Inc., and William Kukielka a/k/a Bill

Cook (“Cook”) (collectively “Defendants”), alleges the following:

                                     PRELIMINARY STATEMENT

        1.       Plaintiff brings this action against Defendants for unpaid overtime wages pursuant

to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”) and New York Labor Law,

N.Y. Lab. Law §§ 190, et seq. (“NYLL”), unpaid commissions pursuant to the NYLL, failure to

provide benefits pursuant to the NYLL, failure to provide a wage notice pursuant to the NYLL,

failure to provide wage statements pursuant to the NYLL, unlawful deductions from wages

pursuant to the NYLL, breach of contract pursuant to New York common law, promissory

estoppel pursuant to New York common law, quantum meruit pursuant to New York common

law, and unjust enrichment pursuant to New York common law.




                                                         1
            Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 2 of 22




                                           THE PARTIES

       2.       Plaintiff is an individual residing at 166 Truman Terrace, Paramus, NJ 07652.

       3.       Upon information and belief, Defendant NYC Luxury Kitchen & Bath LLC is a

New York limited liability company with its principal place of business at 618 Columbus

Avenue, New York, NY 10024.

       4.       Upon information and belief, Defendant Atmosphere Kitchen and Bath LLC is a

New York limited liability company with its principal place of business at 618 Columbus

Avenue, New York, NY 10024.

       5.       Upon information and belief, Defendant ACNY Developers, Inc. is a New York

corporation with its principal place of business at 618 Columbus Avenue, New York, NY 10024.

       6.       Upon information and belief, Defendant American Construction of NY, Inc. is a

New York corporation with its principal place of business at 618 Columbus Avenue, New York,

NY 10024.

       7.       Upon information and belief, Cook is an individual residing at an unknown

address in New York.

                                 JURISDICTION AND VENUE

       8.       Pursuant to 28 U.S.C. § 1331, this Court has federal-question jurisdiction over

Plaintiff’s claims pursuant to the FLSA.

       9.       Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

Plaintiff’s claims pursuant to the NYLL and New York common law.

       10.      Alternatively, pursuant to 28 U.S.C. §§ 1332(a)(1), (c)(1), this Court has diversity

jurisdiction over Plaintiff’s claims pursuant to the FLSA, NYLL, and New York common law




                                                 2
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 3 of 22




because the matter in controversy exceeds the sum of $75,000.00 exclusive of interest and costs,

Plaintiff is a citizen of New Jersey, and Defendants are citizens of New York.

       11.     Pursuant to 28 U.S.C. §§ 1391(b)(1), 1391(b)(2), 1391(c)(1), and 1391(c)(2), the

Southern District of New York is the proper venue.

                                 FACTUAL ALLEGATIONS

       12.     Defendants NYC Luxury Kitchen & Bath LLC, Atmosphere Kitchen and Bath

LLC, ACNY Developers, Inc., and American Construction of NY, Inc., collectively, are

companies that design, build, and sell fixtures for, residential and commercial construction

projects in New York City.

       13.     Plaintiff was employed by Defendants as a designer/salesperson from around June

10, 2015 to around November 22, 2017.

       14.     As a designer/salesperson, Plaintiff’s job duties were to design kitchens and baths

for Defendants’ customers and sell kitchen and bath fixtures to Defendants’ customers.

       15.     Although Plaintiff was not hired as a project manager, she was also required to

assume the job duties of a project manager, and Defendants gave her business cards with the job

title of “Designer/Project Manager.”

       16.     Upon information and belief, each of Defendants NYC Luxury Kitchen & Bath

LLC, Atmosphere Kitchen and Bath LLC, ACNY Developers, Inc., and American Construction

of NY, Inc. has at least 2 employees.

       17.     Upon information and belief, each of Defendants NYC Luxury Kitchen & Bath

LLC, Atmosphere Kitchen and Bath LLC, ACNY Developers, Inc., and American Construction

of NY, Inc. has an annual dollar volume of sales of at least $500,000.00.




                                                3
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 4 of 22




       18.    Plaintiff sold fixtures that came from outside of New York, made purchase orders

for products that came from outside of New York, and processed credit card payments.

       19.    Defendants NYC Luxury Kitchen & Bath LLC, Atmosphere Kitchen and Bath

LLC, ACNY Developers, Inc., and American Construction of NY, Inc., collectively, operate as

“Atmosphere Kitchen & Bath” at 618 Columbus Avenue, New York, NY 10024.

       20.    Cook is the owner and/or co-owner of each of Defendants NYC Luxury Kitchen

& Bath LLC, Atmosphere Kitchen and Bath LLC, ACNY Developers, Inc., and American

Construction of NY, Inc.

       21.    Cook has the power to hire and fire employees of Defendants NYC Luxury

Kitchen & Bath LLC, Atmosphere Kitchen and Bath LLC, ACNY Developers, Inc., and

American Construction of NY, Inc.

       22.    Cook supervises and controls the work schedules and conditions of employment

of employees of Defendants NYC Luxury Kitchen & Bath LLC, Atmosphere Kitchen and Bath

LLC, ACNY Developers, Inc., and American Construction of NY, Inc.

       23.    Cook determines the rate and method of payment of employees of Defendants

NYC Luxury Kitchen & Bath LLC, Atmosphere Kitchen and Bath LLC, ACNY Developers,

Inc., and American Construction of NY, Inc.

       24.    Cook maintains employment records for employees of Defendants NYC Luxury

Kitchen & Bath LLC, Atmosphere Kitchen and Bath LLC, ACNY Developers, Inc., and

American Construction of NY, Inc.

       25.    Employees of Defendants NYC Luxury Kitchen & Bath LLC, Atmosphere

Kitchen and Bath LLC, ACNY Developers, Inc., and American Construction of NY, Inc. are

interchangeable; for example, Cook communicated with Plaintiff about her job application



                                              4
          Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 5 of 22




through his e-mail address for Defendant ACNY Developers, Inc., Plaintiff was paid through

Defendant NYC Luxury Kitchen & Bath LLC, Plaintiff designed kitchens and baths and sold

kitchen and bath fixtures to Defendants’ customers through “Atmosphere Kitchen & Bath” at

618 Columbus Avenue, New York, NY 10024, Plaintiff sold labor and construction materials

through ACNY Developers, Inc. at 618 Columbus Avenue, New York, NY 10024, and Plaintiff

accepted payments from Defendants’ customers through NYC Luxury Kitchen & Bath LLC at

618 Columbus Avenue, New York, NY 10024.

        26.     On or around May 10, 2015, Plaintiff applied for the position of Kitchen Designer

by responding to a job posting on Craigslist.

        27.     From around May 10, 2015 to around May 28, 2015, Plaintiff and Cook

communicated in person, by phone, and by e-mail about the position, which communication

included an interview and negotiation of the terms and conditions of Plaintiff’s employment.

        28.     On May 28, 2015, Plaintiff and Cook reached an agreement as to the terms of

Plaintiff’s employment, including a salary of $70,000.00 per year, 5% commission on the net

profit for all sales, and health insurance for Plaintiff.

        29.     Although Plaintiff and Cook never executed a formal employment contract as

such, the terms of Plaintiff’s employment were memorialized in an e-mail thread between

Plaintiff and Cook, which is annexed hereto as Exhibit 1.

        30.     As to Plaintiff’s compensation, the e-mail thread stated that Plaintiff would be

paid “70k per year” and “5% commission as well on all sales ( Net profit).”

        31.     As to Plaintiff’s health insurance, the e-mail thread stated that Plaintiff would

receive “full health benefits for a single individual.”




                                                    5
          Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 6 of 22




        32.     Other than the e-mail thread annexed hereto as Exhibit 1, Plaintiff never received

anything in writing concerning the terms of her employment.

        33.      Plaintiff clocked in at the beginning of each work day and clocked out at the end

of each work day using a computerized time clock.

        34.     Plaintiff frequently worked more than 40 hours per week.

        35.     Plaintiff was paid each Friday for the preceding Monday to Sunday.

        36.     Plaintiff received a pay stub with each paycheck.

        37.     Although Plaintiff was hired at a “salary” of $70,000.00 per year, she was actually

paid hourly at the rate of $33.65 per hour—i.e., $70,000.00 per year divided by 52 weeks per

year, divided by 40 hours per week.

        38.     Each pay stub that Plaintiff received showed the number of hours that she worked

during the pay period 1 under the description “Hourly.”

        39.     The number of hours shown on each pay stub is shown in the spreadsheet annexed

hereto as Exhibit 2.

        40.     Plaintiff was paid $33.65 per hour for each hour shown on each pay stub,

regardless of the total number of hours that she worked in the corresponding pay period.

        41.     Plaintiff was also paid a total of $16,789.63 in commissions.

        42.     Plaintiff was paid the commissions sporadically, and each payment covered

multiple projects.

        43.     The commission payments were treated as payments to an independent contractor;

they were paid through non-payroll checks without any taxes withheld or designated pay period.




1
 As alleged below, the number of hours shown on Plaintiff’s pay stubs was sometimes less than the number of
hours that she actually worked in the corresponding pay period.

                                                    6
           Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 7 of 22




         44.     Defendants did not pay Plaintiff any compensation for hours that she worked

besides the hourly wages and commissions described in paragraphs 37 to 43 above.

         45.     Upon information and belief, Defendants knew or showed reckless disregard for

the fact that that Plaintiff frequently worked more than 40 hours per week, where the number of

hours that Plaintiff worked was recorded on Plaintiff’s time cards and shown on Plaintiff’s pay

stubs.

         46.     Upon information and belief, Defendants knew or showed reckless disregard for

the fact that that they were required to pay Plaintiff at least one-and-one-half times her regular

rate for each hour of work in excess of 40 per week pursuant to the FLSA and NYLL.

         47.     Plaintiff is owed a total of approximately $4,763.78 in commissions for the

following “Atmosphere Kitchen and Bath” projects, which she designed and/or sold, which were

completed, and for which Defendants received payment 2:

                 •        $1,056.12 for the “Lindenbaum” project

                 •        $44.60 for the “Schefrin” project

                 •        $745.22 for the “Cantor” project

                 •        $1,546.03 for the “Gross” project

                 •        $329.99 for the “Hirsh” project

                 •        $1,041.82 for the “Presser” project

         48.     Plaintiff is owed a total of approximately $8,376.01in commissions for the

following ACNY Developers, Inc. projects, which she designed and/or sold, which were

completed, and for which Defendants received payment:

                 •        $250.00 for the “Gibson” project

2
 The amounts in paragraphs 47 to 50 are estimates based on the information currently available to Plaintiff and are
subject to revision based on discovery.

                                                        7
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 8 of 22




               •      $823.50 for the “Kur” project

               •      $1,258.63 for the “Giegerich” project

               •      $4,039.75 for the “Luciano” project

               •      $1,224.50 for the “Cantor” project

               •      $779.63 for the “Lindenbaum” project

       49.     Plaintiff is owed a total of approximately $13,625.00 in commissions for the

following “Atmosphere Kitchen and Bath” projects, which she designed and/or sold, but which

were not necessarily completed, and for which Defendants had not necessarily received payment

as of Plaintiff’s last day of employment:

               •      $1,000.00 for the “Brownridge” project

               •      $2,000.00 for the “Berley” project

               •      $4,620.00 for the “Alonzo” project

               •      $6,005.00 for the “Sacajiu” project

       50.     Plaintiff is owed a total of approximately $24,500.00 in commissions for the

following ACNY Developers, Inc. projects, which she designed and/or sold, but which were not

necessarily completed, and for which Defendants had not necessarily received payment as of

Plaintiff’s last day of employment:

               •      $10,750.00 for the “Alonzo” project

               •      $13,750.00 for the “Sacajiu” project

       51.     Upon information and belief, since Plaintiff’s last day of employment, Defendants

have completed and/or received payment for some or all of the projects identified in paragraphs

49 and 50 above.




                                               8
          Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 9 of 22




        52.    Since her last day of employment, Plaintiff has repeatedly requested that

Defendants provide a statement of earned but unpaid commissions and pay her the commissions

that she is owed.

        53.    In or around May 2018, in response to Plaintiff’s repeated requests that

Defendants provide a statement of earned but unpaid commissions and pay her the commissions

that she is owed, Cook acknowledged that Plaintiff was owed commissions, said that he would

send her a statement and a check, and even tried to negotiate with Plaintiff to rehire her,

effectively using the withheld commissions as leverage; however, to date, Plaintiff has not

received any a statement of earned but unpaid commissions nor any payment for the

commissions that she is owed.

        54.    Defendants failed to provide health insurance for Plaintiff pursuant to the

agreement described in paragraphs 28 to 31 above.

        55.    From the beginning of her employment until around November 2017, Plaintiff did

not complain about Defendants’ failure to provide health insurance because she feared that Cook

would retaliate against her for doing so.

        56.    However, in or around November 2017, Plaintiff began complaining to Cook

about Defendants’ failure to provide health insurance both because she discovered that other

employees were receiving partial reimbursements for health insurance premiums and because

she was involved in a car accident, which caused her to need increased medical treatment.

        57.    In response to Plaintiff’s complaints, she was reimbursed a total of $1,625.00 for

health insurance premiums through her paychecks dated November 10, 2017 and November 17,

2017.




                                               9
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 10 of 22




       58.     Upon information and belief, the cost of a health insurance plan for Plaintiff was

approximately $400.00 per month—i.e., a total of approximately $12,000.00 for the 30 months

that she was employed by Defendants.

       59.     From around November 2017 until after her last day of employment, Plaintiff has

repeatedly requested that Defendants pay her for the health insurance that they failed to provide.

       60.     In or around November 2017, in response to Plaintiff’s repeated requests that

Defendants pay for the health insurance that they failed to provide, Cook acknowledged the

agreement to provide health insurance and said that he would honor it; however, he has since

failed, neglected, and refused to do so.

       61.     Around mid-2016, Plaintiff discovered that the number of hours shown on her pay

stubs was sometimes less than the number of hours that she actually worked in the corresponding

pay period.

       62.     After discussing these discrepancies with other employees, in early 2017, Plaintiff

began recording the hours that she worked each day in her calendar and, on some days, taking

photos of the time clock.

       63.     Upon information and belief, Defendants manually reduced the number of hours

on some of Plaintiff’s time cards and, therefore, the number of hours shown on Plaintiff’s pay

stubs and the number of hours for which Plaintiff was paid.

       64.     For example, during the week of June 12, 2017, Plaintiff recorded in her calendar

that she worked a total of 45 hours and 30 minutes, but her pay stub showed 44 hours and 15

minutes—a difference of 1 hour and 15 minutes.

       65.     Plaintiff complained to Cook about the discrepancies between her time records

and pay stubs multiple times.



                                                10
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 11 of 22




       66.     For example, in or around August 2017, Plaintiff complained to Cook about the

discrepancies between her time records and pay stubs; Cook responded to Plaintiff’s complaint

by producing a printout of her time card for the week of June 12, 2017.

       67.     The printout of Plaintiff’s time card for the week of June 12, 2017 inexplicably

included a plus sign next to two of the times but not next to any of the others; Plaintiff compared

the printout of her time card to her time records and realized that each of the times without a plus

sign had been manually reduced.

       68.     Plaintiff never authorized any deductions from her hourly wages for any purpose

and was never given any explanation for them.

       69.     Upon information and belief, Defendants also made deductions from Plaintiff’s

commissions.

       70.     For example, the amount of the check for commissions that Plaintiff received on

or around June 9, 2017 was $546.75 less than the amount of commissions that Plaintiff actually

earned on the projects covered thereby.

       71.     Plaintiff never authorized any deductions from her commissions for any purpose

and was never given any explanation for them.

                                 FIRST CAUSE OF ACTION
                    Failure to Pay Overtime Wages Pursuant to the FLSA

       72.     All preceding paragraphs are incorporated herein by reference.

       73.     Plaintiff is an “employee” as defined in 29 U.S.C. § 203(e).

       74.     Defendants are “employers” as defined in 29 U.S.C. § 203(d).

       75.     Throughout her employment with Defendants, Plaintiff was “engaged in

commerce or the production of goods for commerce” as defined in 29 U.S.C. §§ 203(b), 203(i)

and used in 29 U.S.C. §§ 206(a), 207(a).

                                                11
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 12 of 22




       76.        Defendants are an “enterprise engaged in commerce or the production of goods

for commerce” as defined in 29 U.S.C. §§ 203(b), 203(i), 203(s)(1) and used in 29 U.S.C. §§

206(a), 207(a).

       77.        Pursuant to 29 U.S.C. § 207(a)(1), Defendants were required to pay Plaintiff at

least one-and-one-half times her regular rate for each hour of work in excess of 40 per week.

       78.        Defendants failed to pay Plaintiff one-and-one-half times her regular rate for each

hour of work in excess of 40 per week, as shown in the spreadsheet annexed hereto as Exhibit 2.

       79.        Plaintiff’s regular rate, based only on her hourly wages, was $33.65 per hour.

       80.        Accordingly, Defendants were required to pay Plaintiff at least $50.48—i.e., one-

and-one-half times $33.65—for each hour of work in excess of 40 per week.

       81.        Insofar as Plaintiff was paid $33.65 for each hour of work, Defendants are liable

for at least $16.83—i.e., one-half of $33.65—for each hour of work in excess of 40 per week.

       82.        In fact, Plaintiff’s regular rate is greater than $33.65—and therefore, Plaintiff’s

overtime rate is greater than $50.48—because, pursuant to 29 C.F.R. § 778.117, commissions

must be included in the regular rate; however, because Plaintiff’s commissions were paid

sporadically, and many of them were not paid at all, without discovery, Plaintiff cannot

determine what pay period, if any, is covered by each payment of commissions.

       83.        Defendants’ failure to pay Plaintiff one-and-one-half times her regular rate for

each hour of work in excess of 40 per week, in violation of the FLSA, was “willful,” as used in

29 U.S.C. § 255(a).

       84.        Because of their failure to pay Plaintiff the required overtime wages, pursuant to

29 U.S.C. § 216(b), Defendants are liable to Plaintiff for the unpaid overtime wages, an equal

amount in liquidated damages, attorney’s fees, and costs.



                                                  12
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 13 of 22




                               SECOND CAUSE OF ACTION
                   Failure to Pay Overtime Wages Pursuant to the NYLL

       85.     All preceding paragraphs are incorporated herein by reference.

       86.     Plaintiff is an “employee” as defined in N.Y. Lab. Law § 651(5).

       87.     Defendants are “employers” as defined in N.Y. Lab. Law § 651(6).

       88.     Pursuant to N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2, Defendants were

required to pay Plaintiff at least one-and-one-half times her regular rate for each hour of work in

excess of 40 per week.

       89.     Defendants failed to pay Plaintiff one-and-one-half times her regular rate for each

hour of work in excess of 40 per week, as shown in the spreadsheet annexed hereto as Exhibit 2.

       90.     Plaintiff’s regular rate, based only on her hourly wages, was $33.65 per hour.

       91.     Accordingly, Defendants were required to pay Plaintiff at least $50.48—i.e., one-

and-one-half times $33.65—for each hour of work in excess of 40 per week.

       92.     Insofar as Plaintiff was paid $33.65 for each hour of work, Defendants are liable

for at least $16.83—i.e., one-half of $33.65—for each hour of work in excess of 40 per week.

       93.     In fact, Plaintiff’s regular rate is greater than $33.65—and therefore, Plaintiff’s

overtime rate is greater than $50.48—because, pursuant to 29 C.F.R. § 778.117, commissions

must be included in the regular rate; however, because Plaintiff’s commissions were paid

sporadically, and many of them were not paid at all, without discovery, Plaintiff cannot

determine what pay period, if any, is covered by each payment of commissions.

       94.     Because of their failure to pay Plaintiff the required overtime wages, pursuant to

N.Y. Lab. Law § 663(1), Defendants are liable to Plaintiff for the unpaid overtime wages, an

equal amount in liquidated damages, prejudgment interest, and attorney’s fees.




                                                13
        Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 14 of 22




                                THIRD CAUSE OF ACTION
                     Failure to Pay Commissions Pursuant to the NYLL

       95.    All preceding paragraphs are incorporated herein by reference.

       96.    Plaintiff is an “employee” as defined in N.Y. Lab. Law § 190(2).

       97.    Plaintiff is an “commission salesman” as defined in N.Y. Lab. Law § 190(6).

       98.    Defendants are “employers” as defined in N.Y. Lab. Law § 190(3).

       99.    The commissions that Plaintiff is owed are “wages” as defined in N.Y. Lab. Law

§ 190(1).

       100.   Pursuant to N.Y. Lab. Law § 191(1)(c), Defendants were required to pay Plaintiff

“wages, salary, drawing account, commissions and all other monies earned or payable in

accordance with the agreed terms of employment . . . .”

       101.   Pursuant to N.Y. Lab. Law § 191(1)(c):

              The agreed terms of employment shall be reduced to writing,
              signed by both the employer and the commission salesperson, kept
              on file by the employer for a period not less than three years and
              made available to the commissioner upon request. Such writing
              shall include a description of how wages, salary, drawing account,
              commissions and all other monies earned and payable shall be
              calculated. . . . Such writing shall also provide details pertinent to
              payment of wages, salary, drawing account, commissions and all
              other monies earned and payable in the case of termination of
              employment by either party. The failure of an employer to produce
              such written terms of employment, upon request of the
              commissioner, shall give rise to a presumption that the terms of
              employment that the commissioned salesperson has presented are
              the agreed terms of employment.

       102.   Defendants failed to reduce the terms of Plaintiff’s employment to a writing in

accordance with N.Y. Lab. Law § 191(1)(c).

       103.   Where Defendants failed to reduce the terms of Plaintiff’s employment to a

writing in accordance with N.Y. Lab. Law § 191(1)(c), Plaintiff submits that the terms of her



                                               14
           Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 15 of 22




employment are governed by “[t]he general rule . . . that a broker who produces a person ready

and willing to enter into a contract upon his employer’s terms . . . has earned his commissions.”

Feinberg Bros. Agency, Inc. v. Berted Realty Co., Inc., 517 N.E.2d 1325, 1326 (N.Y. 1987).

          104.   Where Defendants failed to specify when and how a sale must be closed for

Plaintiff to earn commissions or explicitly foreclose the possibility of post-termination

commissions, Yudell v. Ann Israel & Associates, Inc., 669 N.Y.S.2d 580, 581 (N.Y. App. Div.

1998), Plaintiff submits that she is entitled to commissions on all sales that she originated during

her employment, regardless of when they were closed and when the customers paid.

          105.   Pursuant to N.Y. Lab. Law § 198(3), Plaintiff is entitled to recover all wages and

liquidated damages accrued within six years before the commencement of this action.

          106.   Because of their failure to pay Plaintiff the commissions that she earned, pursuant

to N.Y. Lab. Law § 198(1-a), Defendants are liable to Plaintiff for the unpaid commissions, an

equal amount in liquidated damages, prejudgment interest, and attorneys’ fees.

                                 FOURTH CAUSE OF ACTION
                        Failure to Provide Benefits Pursuant to the NYLL

          107.   All preceding paragraphs are incorporated herein by reference.

          108.   The health insurance that Defendants failed to provide pursuant to the agreement

described in paragraphs 28 to 31 above is a “benefit or wage supplement” as defined in N.Y.

Lab. Law § 198-c(2).

          109.   “Benefits or wage supplements” are “wages” as defined in N.Y. Lab. Law §

190(1).

          110.   Pursuant to N.Y. Lab. Law § 191(1)(c), Defendants were required to pay Plaintiff

“wages, salary, drawing account, commissions and all other monies earned or payable in

accordance with the agreed terms of employment . . . .”

                                                 15
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 16 of 22




        111.   Pursuant to N.Y. Lab. Law § 198-c(1):

               In addition to any other penalty or punishment otherwise
               prescribed by law, any employer who is party to an agreement to
               pay or provide benefits or wage supplements to employees or to a
               third party or fund for the benefit of employees and who fails,
               neglects or refuses to pay the amount or amounts necessary to
               provide such benefits or furnish such supplements within thirty
               days after such payments are required to be made, shall be guilty
               of a misdemeanor, and upon conviction shall be punished as
               provided in section one hundred ninety-eight-a of this article.
               Where such employer is a corporation, the president, secretary,
               treasurer or officers exercising corresponding functions shall each
               be guilty of a misdemeanor.

        112.   N.Y. Lab. Law § 198-c(1) also provides a private right of action for civil liability.

Excavators Union Local 731 Welfare Fund v. Zurmuhlen, 414 N.Y.S.2d 140, 142 (N.Y. App.

Div. 1979).

        113.   Pursuant to N.Y. Lab. Law § 198(3), Plaintiff is entitled to recover all wages and

liquidated damages accrued within six years before the commencement of this action.

        114.   Because of their failure, neglect, and refusal to provide Plaintiff health insurance,

pursuant to N.Y. Lab. Law § 198(1-a), Defendants are liable to Plaintiff for the value of the

health insurance, an equal amount in liquidated damages, prejudgment interest, and attorneys’

fees.

                               FIFTH CAUSE OF ACTION
                   Unlawful Deductions from Wages Pursuant to the NYLL

        115.   All preceding paragraphs are incorporated herein by reference.

        116.   The hourly wages and commissions that Defendants paid Plaintiff are “wages” as

defined in N.Y. Lab. Law § 190(1).

        117.   Pursuant to N.Y. Lab. Law § 193(1), an employer may not make deductions from

wages, except as set forth therein.



                                                16
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 17 of 22




       118.    The deductions that Defendants made from Plaintiff’s hourly wages and

commissions were unlawful because they were not “made in accordance with the provisions of

any law or any rule or regulation issued by any governmental agency, “ N.Y. Lab. Law §

193(1)(a), “expressly authorized in writing by the employee and are for the benefit of the

employee,” N.Y. Lab. Law § 193(1)(b), “related to recovery of an overpayment of wages where

such overpayment is due to a mathematical or other clerical error by the employer,” N.Y. Lab.

Law § 193(1)(a), “expressly authorized in writing by the employee and are for the benefit of the

employee,” N.Y. Lab. Law § 193(1)(c), or “repayment of advances of salary or wages made by

the employer to the employee,” N.Y. Lab. Law § 193(1)(d).

       119.    Because the deductions from Plaintiff’s hourly wages and commissions were

made surreptitiously, without discovery, Plaintiff cannot determine the total amount of the

deductions.

       120.    Because Defendants made unlawful deductions from Plaintiff’s wages, pursuant

to N.Y. Lab. Law § 198(1-a), Defendants are liable to Plaintiff for the unlawfully deducted

wages, an equal amount in liquidated damages, attorney’s fees, and costs.

                                 SIXTH CAUSE OF ACTION
                    Failure to Provide Wage Notice Pursuant to the NYLL

       121.    All preceding paragraphs are incorporated herein by reference.

       122.    Pursuant to N.Y. Lab. Law § 195(1), Defendants were required to provide

Plaintiff, at the time of hiring, a notice containing the rate or rates of pay and basis thereof, the

regular pay day designated by the employer, the name of the employer, any “doing business as”

names used by the employer, the physical address of the employer’s main office or principal

place of business, and a mailing address if different, and the telephone number of the employer.

       123.    Defendants failed to provide the required wage notice.

                                                 17
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 18 of 22




       124.    Because of their failure to provide the required wage notice, pursuant to N.Y.

Lab. Law § 198(1-b), Defendants are liable to Plaintiff for damages of $50.00 for each work day

that the violations occurred or continue to occur up to a maximum of $5,000.00. In this case,

because Defendants failed to provide the required wage notice for more than 100 work days, they

are liable to Plaintiff for damages of $5,000.00.

                              SEVENTH CAUSE OF ACTION
                 Failure to Provide Wage Statements Pursuant to the NYLL

       125.    All preceding paragraphs are incorporated herein by reference.

       126.    Pursuant to N.Y. Lab. Law § 195(3), Defendants were required to provide

Plaintiff with a statement with each payment of wages listing the dates of work covered by that

payment of wages, name of employee, name of employer, address and phone number of

employer, rate or rates of pay and basis thereof, gross wages, deductions, net wages, regular

hourly rate or rates of pay, overtime rate or rates of pay, number of regular hours worked, and

number of overtime hours worked.

       127.    Defendants failed to provide the required wage statements.

       128.    The pay stubs that Defendants provided to Plaintiff with each payment of hourly

wages did not list the overtime rate or rates of pay or the number of overtime hours worked.

       129.    The pay stubs that Defendants provided to Plaintiff with each payment of

commissions did not list the dates of work covered by that payment of wages or the rate or rates

of pay and basis thereof.

       130.    Because of their failure to provide the required wage notice, pursuant to N.Y.

Lab. Law § 198(1-d) Defendants are liable to Plaintiff for damages $250.00 for each work day

that the violations occurred or continue to occur up to a maximum of $5,000.00. In this case,




                                                    18
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 19 of 22




because Defendants failed to provide the required wage statements for more than 20 work days,

they are liable to Plaintiff for damages of $5,000.00.

                                EIGHTH CAUSE OF ACTION
                    Breach of Contract Pursuant to New York Common Law

       131.    All preceding paragraphs are incorporated herein by reference.

       132.    The agreement described in paragraphs 28 to 31 above constituted a contract.

       133.    Pursuant to the contract, Defendants were obligated to pay Plaintiff 5%

commission on the net profit for all sales and provide health insurance for Plaintiff.

       134.    Plaintiff performed the contract by working for Defendants.

       135.    Defendants breached the contract by failing to pay Plaintiff 5% commission on

the net profits for all sales and provide health insurance for Plaintiff.

       136.    Because Defendants breached the contract, Plaintiff has been damaged in the

amount of the unpaid commissions and the value of the health insurance.

                                 NINTH CAUSE OF ACTION
                    Promissory Estoppel Pursuant to New York Common Law

       137.    All preceding paragraphs are incorporated herein by reference.

       138.    Defendants promised to pay Plaintiff 5% commission on the net profit for all sales

and provide health insurance for Plaintiff.

       139.    Plaintiff reasonably relied on the promises described in paragraph 138 above by

working for Defendants.

       140.    Because Plaintiff reasonably relied on the promises described in paragraph 138

above, Plaintiff has been damaged in the amount of the unpaid commissions and the value of the

health insurance.




                                                  19
         Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 20 of 22




                            TENTH CAUSE OF ACTION
                   Quantum Meruit Pursuant to New York Common Law

       141.    All preceding paragraphs are incorporated herein by reference.

       142.    Plaintiff rendered services to Defendants in good faith.

       143.    Defendants accepted the services that Plaintiff rendered.

       144.    Plaintiff expected compensation—i.e., 5% commission on the net profit for all

sales and health insurance—for the services that she rendered.

       145.    Plaintiff is entitled to recover the reasonable value of the services that she

rendered—i.e., the amount of the unpaid commissions and the value of the health insurance.

                            ELEVENTH CAUSE OF ACTION
                  Unjust Enrichment Pursuant to New York Common Law

       146.    All preceding paragraphs are incorporated herein by reference.

       147.    Defendants were enriched at Plaintiff’s expense insofar as the work that Plaintiff

performed generated revenue for Defendants.

       148.    It is against equity and good conscience to permit Defendants to retain the

benefits of the work that Plaintiff did without adequately compensating Plaintiff.

       149.    Defendants have been unjustly enriched, and Plaintiff has been damaged, in the

amount of the unpaid commissions and the value of the health insurance.




                                                20
            Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 21 of 22




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against

Defendants as follows:

       A.       Awarding Plaintiff damages, in an amount to be determined at trial, for unpaid

                overtime wages pursuant to the FLSA and/or NYLL;

       B.       Awarding Plaintiff liquidated damages in an amount equal to the amount of

                unpaid overtime wages pursuant to the FLSA and/or NYLL;

       C.       Awarding Plaintiff damages, in an amount to be determined at trial, for unpaid

                commissions pursuant to the NYLL and/or New York common law;

       D.       Awarding Plaintiff damages, in an amount to be determined at trial, for the value

                of the health insurance that Defendants failed to provide pursuant to the NYLL

                and/or New York common law;

       E.       Awarding Plaintiff damages, in an amount to be determined at trial, for unlawful

                deductions from wages pursuant to the NYLL;

       F.       Awarding Plaintiff liquidated damages in an amount equal to the amount of

                unpaid commissions, the value of the health insurance that Defendants failed to

                provide, and the unlawful deductions from wages pursuant to the NYLL;

       G.       Awarding Plaintiff damages of 5,000.00 for Defendants’ failure to provide a wage

                notice pursuant to the NYLL;

       H.       Awarding Plaintiff damages of $5,000.00 for Defendants’ failure to provide wage

                statements pursuant to the NYLL;

       I.       Awarding Plaintiff attorney’s fees and costs pursuant to the FLSA, NYLL, 28

                U.S.C. § 1920, and/or Fed. R. Civ. P. 54(d);



                                                21
       Case 1:19-cv-03178-KHP Document 1 Filed 04/10/19 Page 22 of 22




      J.    Awarding Plaintiff prejudgment interest pursuant to N.Y. CPLR 5004 and N.Y.

            Lab. Law §§ 198(1-a), 663(1);

      K.    Awarding Plaintiff postjudgment interest pursuant to 28 U.S.C. § 1961; and

      L.    Granting such other relief as this Court deems just.


Dated: New York, New York
       April 10, 2019

                                              KORDER LAW

                                              By:
                                                      Jacob Korder (JK6283)
                                                      Attorney for Plaintiff
                                                      470 Park Avenue South
                                                      3rd Floor North
                                                      New York, NY 10016
                                                      (646) 762-7265
                                                      jkorder@korderlaw.com




                                             22
